PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between the parties hereto-, through their respective solicitors, that the appeal of the plaintiff from the decree entered in the above-entitled cause be dismissed and that no costs be assessed against the plaintiff (appellant).”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed pursuant to the above stipulation.